MORROW, P. J.
Robbery with firearms is the offense; penalty assessed at confinement in the penitentiary for five years.
It has been made known to this court by the affidavit of Sam Hart, sheriff of Gonzales county, that the appellant, pending his appeal, escaped from the jail of said county on the 1st day of October, 1932, and did not voluntarily return within ten days, but is still at large. By reason of such escape, this court is deprived of jurisdiction of the appeal. See article 824, C. C. P. 1925, and authorities cited in Vernon’s Ann. Tex. C. C. P., 1925, vol. 3, pp. 193, 194.
The appeal is dismissed.